Citation Nr: 0708114	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-39 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the zygomatic arch.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The veteran had active service from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  The residual disability of the zygomatic arch fracture 
involves subjective complaints of pain with evidence of 
tenderness at the fracture site commensurate with tender and 
painful scarring.

2.  There is no compensable neurological impairment, there is 
no loss of skull bone, there is no visual impairment and 
there is no functional jaw limitation secondary to the 
service connected fracture residuals.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for a 10 percent rating, but no more, for the 
service-connected residuals of an old fracture of the left 
zygomatic arch have been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 4.150, Diagnostic 
Codes 5299-5296, 7800, 7899-7804, 9905 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by virtue of a letter sent to 
the veteran in June 2004.  The content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was notified 
of this decision in a letter issued in March 2006.    

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  The veteran was also afforded VA examination in 
July 2004.  Although the examiner did not have the veteran's 
claim file, the reported history by the veteran was accurate.  
Further, the examiner had a copy of the veteran's July 2002 
VA examination, which service connection was based on.  This 
examination also included the veteran's medical history.  The 
Board does not find it necessary to remand the case simply 
for review of the veteran's medical history.  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).    

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

The veteran seeks a compensable rating for the service-
connected residuals of a fracture of the left zygomatic arch, 
which is currently rated by analogy pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5299-5296.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The diagnostic criteria for damage to the skull are set forth 
at 38 C.F.R. § 4.71a, Diagnostic Code 5296.  Under these 
criteria, loss of part of the skull, both inner and outer 
tables, when involving an area smaller than the size of a 25-
cent piece or 0.716 in² (4.619 cm²), is 10 percent disabling.  
In addition, intracranial complications are rated separately.

Historically, the veteran sustained a fracture to the 
zygomatic arch (cheek) on the left side while playing 
baseball in 1977.  At that time, the veteran underwent open 
reduction and internal fixation.  

Based on inservice injury and VA examination service 
connection was granted for residuals of an old fracture of 
left zygomatic arch.  A noncompensable evaluation was 
assigned under Diagnostic Code 5299-5296.  The veteran filed 
his current claim in June 2004.  The evidence consists of VA 
examination and outpatient reports as well as written 
statements and testimony of the veteran.   

At examination, in July 2004, the veteran reported pain in 
the left facial area and twitching of the left eye.  VA 
outpatient records show that he has reported headaches and 
left cheek pain.  On examination of the veteran, there was 
tenderness over the left zygomatic bone and in the anterior 
of the eye extending over to the temporomandibular joint.  
Significantly however, besides tenderness, clinical findings 
do not show any functional limitations.  There is no 
indication that limitation of motion of the jaw is present.  
There was no sign of edema, heat, redness, or swelling.  
There is no malunion or non union of the involved joint.  
There is no objective evidence of compensable neurological 
impairment, and there is no evidence of visual impairment.

After reviewing the evidence on file, the Board concludes 
there is a basis to assign a 10 percent rating, but no more.  
While the surgical scarring is not shown to be tender in and 
of itself, as will be discussed below, there is tenderness in 
the area of the old fracture, such pain as sometimes requires 
appellant to miss work.  It is concluded by the undersigned 
that this is commensurate with a 10 percent rating for tender 
and painful scarring, so that a 10 percent rating under Coder 
7804 will be granted.  A higher rating, is not, however 
warranted as set forth below.

The Board also considered the application of rating criteria 
under 38 C.F.R. § 4.150 which pertains to dental and oral 
conditions, such as loss of mandible, and limited motion of 
the temporomandibular articulation, for example.  However, as 
noted above, a compensable rating under any code is not for 
application because the medical evidence of record shows that 
the service-connected left zygomatic arch fracture is 
essentially asymptomatic.

There is no competent evidence, as noted, of any significant 
neurological impairment which would warrant a separate or 
higher rating.

Finally, at his personal hearing in October 2006, the veteran 
testified that he had headaches associated with the service-
connected zygomatic arch fracture.  The veteran's assertions 
relating his headaches to the service-connected disability 
are not supported by the evidence of record.  No medical 
expert has associated the veteran's complaints of headaches 
with the service-connected disability.  (If he wishes to file 
a claim for service connection, he should do so at the RO.)  
While the veteran is competent to testify as to symptoms; 
however, he is not competent to express an authoritative 
opinion on the issue of causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

The Board has also considered whether the surgical scarring 
warranted a separate evaluation.  The schedule of ratings 
provides a 10 percent rating for unstable, tender or painful 
superficial scars or if there is limitation of function of 
the part affected.  The veteran has not reported any 
complaints regarding any scarring and the record does not 
show that the scarring is productive of any functional 
impairment, nor otherwise disabling.  As the scarring has not 
been shown to result in functional limitation, a compensable 
rating is not warranted.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).  Moreover, there is no evidence that the scarring 
is disfiguring.  Thus while the rating assigned as 
commensurate with tender and painful scarring, the specific 
scarring is not tender and painful.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 10 percent for the 
veteran's service-connected residuals of a fracture of the 
left zygomatic arch.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim 
for further increase, the doctrine is not for application.  
38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3. 


ORDER

Entitlement to a 10 percent evaluation, but no more, for 
residuals of a fracture of the left zygomatic arch is 
granted, subject to the law and regulations governing the 
award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


